BANC OF AMERICA INVESTMENT V. LANCASTER





COURT OF APPEALS
SECOND 
DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-223-CV
  
  
BANC 
OF AMERICA INVESTMENT                                         APPELLANTS
SERVICES, 
INC., MICHAEL DEGOLIER,
AND 
TERRY JOHNSON
  
V.
  
MARIE 
LANCASTER                                                                  APPELLEE
  
  
------------
 
FROM 
THE 342ND DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Appellants 
are attempting to appeal the trial court’s “Order of Referral to 
Mediation.” On July 19, 2004, we notified appellants, in accordance with rule 
of appellate procedure 42.3, that this court may not have jurisdiction over this 
appeal because it appears the order is not appealable. See Tex. Civ. Prac. & Rem. Code Ann. § 
51.014 (Vernon Supp. 2004-05) (listing types of interlocutory orders that are 
appealable), §§ 154.021-.022 (Vernon 1997), § 154.023 (Vernon Supp. 2004-05). 
We stated that the appeal would be dismissed for want of jurisdiction unless 
appellant or any party desiring to continue the appeal filed with the court 
within ten days a response showing grounds for continuing the appeal.
        Appellant’s 
response to our jurisdiction letter does not state sufficient grounds for 
continuing the appeal. Because the complained-of order is not appealable, we 
dismiss the appeal for want of jurisdiction. See TEX. R. APP. 
P. 42.3(a), 43.2(f).
   
   
                                                          PER 
CURIAM
   
   
PANEL 
D:   LIVINGSTON, J.; CAYCE, C.J.; and WALKER, J.
DELIVERED: 
August 24, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.